Citation Nr: 0420831	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
lower facial numbness, claimed to have resulted from surgery 
at a Department of Veterans Affairs (VA) medical facility in 
February 1979. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran filed a timely appeal, 
which was certified to the Board in December 2002.  The 
veteran appeared for a personal hearing before the Board 
sitting at St. Petersburg, Florida in March 2003.  In August 
2003, the Board remanded the case to the RO for additional 
development.  Development was undertaken and a supplemental 
statement of the case was submitted to the veteran in March 
2004.  The case was returned to the Board for appellate 
review in June 2004.
 

FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran sustained lower facial numbness as the 
result of VA medical treatment in February 1979.

2.  The lower facial numbness the veteran experienced 
following oral surgery at a VA Medical Center in February 
1979 did not result from carelessness, negligence, lack of 
proper skill, error in judgment, or some other incident or 
fault on the part of the VA, nor as the result of an event 
that was not reasonably foreseeable.   


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for lower facial numbness have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

It appears that the VCAA applies to this case even though the 
claim was filed before enactment of the law since VA had not 
finally completed adjudication of the claim before the law 
was passed.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir.,  
2003).  Regardless of whether the VCAA applies to this claim, 
the fact is that there has been compliance with this law, as 
discussed in more detail below.

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

With respect to VA's duty to notify, in May 2001, the RO sent 
a letter to the veteran explaining the VA's duty and asking 
him to submit certain information with respect to his 
benefits claim.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The VA resent the 
notification letter in August 2001.  Also, a September 2002 
statement of the case contained the Department's regulation 
implementing the VCAA.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, in August 
2003, the Board remanded the veteran's claim to the RO for 
additional development, to include an additional VA 
examination.  That examination was completed in March 2004.  
Further examination is not needed because sufficient evidence 
is of record to decide this case.  The Board is not aware of 
a basis for speculating that relevant evidence exists that VA 
has not obtained.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.


Entitlement to Compensation under 38 U.S.C.A. § 1151

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in March 1999. For claims filed on or after October 
1, 1997, compensation under 38 U.S.C.A.         § 1151 shall 
be awarded for a qualifying additional disability as caused 
by improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  A determination of the 
additional disability includes consideration of pathology 
prior to, during, and after VA treatment.  

In this case, the record reveals that the veteran underwent 
teeth extraction and removal of a radiolucent cystic lesion 
on February 28, 1979.  A consent form for the oral surgery 
was executed by the veteran on February 27, 1979, which 
listed the risks of the procedure as numbness, bleeding, 
arrest, fracture, and loss of tooth number 18.  The veteran 
tolerated the procedure well with minimal blood loss.  
Postoperatively, the veteran was afebrile with minimal 
swelling and edema.  The tissue extraction sites appeared to 
be doing very well.  On March 1, 1979, the veteran was 
assessed to be in good condition.  He did complain of minor 
hypesthesia in the right-left mental areas, but was in no 
acute discomfort.  A postoperative discharge note dated March 
1, 1979 noted that the surgery was without incident under 
general anesthesia.  The veteran was discharged with 
medication.  

In March 2003, the veteran appeared at a hearing before the 
Board, which was sitting in St. Petersburg, Florida.  He 
testified that although he had spoken to his family physician 
and dentist in the past about the lower facial numbness, he 
has not received treatment for it since the surgery in 1979.  

Also of record is a statement from the veteran's wife 
regarding his symptoms from the time he had the teeth 
extracted and cyst removed to the present.  She reported that 
he has continually experienced numbness since the surgery.   
She also stated that she often has to alert him to food which 
has fallen on his chin because he cannot feel it and 
therefore does not know it is there.  She remarked that when 
he is not talking, his lips droop, giving the appearance that 
he is in pain.   

In March 2004, the veteran underwent VA dental and oral 
examination pursuant to the Board remand order.  The veteran 
reported that in February 1979, following an oral surgery 
procedure at a VA medical center to extract his third molar 
teeth, he developed numbness of the lower lip and chin.  He 
further stated that the area has been numb ever since, 
without change.  Upon physical examination, the veteran was 
noted to have numbness of the lower lip from right commissure 
to left commissure, extending down the chin to the inferior 
border of the mandible.  There was a slight droop in the mid 
portion of the lip.  The veteran's range of motion was within 
normal limits.  A diagnosis of permanent anesthesia of the 
lower lip and chin was indicated.  Based on the examination 
and a review of the veteran's medical records pertaining to 
the 1979 surgery, the examiner responded to the questions put 
forth by the Board in its August 2003 remand.  The examiner 
posited that the veteran's VA oral surgery in February 1979 
resulted in a chronic lower facial numbness; however, he 
further stated that this disability was not the result of 
negligence.   The record did not reveal evidence of 
interoperative or postoperative complications.  There was no 
evidence of postoperative infection, prolonged bleeding, or 
increased length of stay.  Furthermore, the examiner noted 
that permanent anesthesia of the lip was a definite 
possibility in this case and was included as a possible 
outcome on the consent form for the procedure, which the 
veteran signed in February 1979.  The examiner stated that 
there is significant incidence of permanent anesthesia when 
extracting third molar teeth from patients over the age of 35 
(one in 500 chance) and noted the veteran was 49 years old as 
of the date of the surgery.   He added that the lesion that 
was removed was on one of the impacted teeth, and that would 
increase the likelihood of some type of permanent anesthesia 
following the procedure.  

The Board finds that the veteran's lower facial disability 
was not caused by improper treatment on the part of VA during 
his February 1979 oral surgery.  Particularly, the Board 
finds that the medical records from the surgery as well as 
the most recent VA examination confirm that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department.  The February 1979 surgical report fully 
described the procedure.  No complications were noted.  In 
fact, it indicated that the veteran experienced minimal 
swelling, that the extraction sites were doing very well, and 
that the veteran was in good condition when discharged.  The 
discharge note on March 1, 1979 stated specifically that the 
surgery was without incident.  The Board also finds that the 
event of such numbness was reasonably foreseeable.  The 
signed consent form listed numbness as a risk of the surgery.  
Additionally, the March 2003 VA examiner addressed the issue 
and stated that there is significant incidence of permanent 
anesthesia when extracting third molar teeth from patients 
over the age of 35 such as the veteran, who was 49 years old 
at the time of the surgery.   Accordingly, the Board finds 
that entitlement to benefits under 38 U.S.C.A. § 1151 is not 
warranted in this case.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
lower facial numbness is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



